DETAILED ACTION

This application is a divisional of US Application No 15/684,530 filed on 08/23/2017, which claims the benefit of US Application No. 62/380,093 filed on 08/26/216 and US Application No. 62/502,973 filed on 05/08/2017.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/12/2022 has been considered by the examiner.

Response to Amendment

The Amendments filed 10/12/2022 responsive to the Office Action filed 07/12/2022 has been entered. Claims 2 and 3 have been amended. New claims 17-20 have been added. Claims 2-20 are pending in this application.

Response to Arguments

Claim 3 has been amended to address the indefiniteness, thus the rejection of claim 3 under 112(b) has been withdrawn.
Applicant arguments, see Amendments pages 5-6 filed 10/12/2022, with respect to the rejection of the claim 2 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-11, 13-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stiegman (US 2016/0289395) in view of Hernandez et al. (US 2016/0109799-of record).

With respect to claims 2 and 8-11, Stiegman teaches a photonic device (“optical application”, Pa [0037] and [0273]) comprising: a structure, wherein the structure is composed of a cured polymeric material (“a bulk polymer composite”, “a high refractive index material”, Pa [0022]), a refractive index of the monolithic structure is at least 1.6 (“a refractive index of 1.715”, Pa [0032]), wherein the cured polymeric material comprises an oxo-metal cluster (“a high refractive index material comprising a polymer and functionalized molecular metal oxide cluster compounds”, Pa [0022] and “Polymer/Oxo-Zirconium Cluster Composites”, Pa [0265]-[273]).
Stiegman further teaches that the high refractive index material is particularly useful in optical applications, such as lenses or prisms (Pa [0037] and [0273]), but is silent to the photonic device (“optical application”) comprising a monolithic structure comprising a patterned surface defining protrusions and recessions and a monolithic structure comprising a patterned surface defining protrusions and recessions.
In the same field of endeavor, a method of nanoimprinting optical structures, Hernandez teaches that nanoimprint lithography (NIL) is a relatively new technology that finds use in the manufacture of planar micro- and nanodevices at low cost and with high productivity, and makes it possible to transfer a nanoimage (nanopatterned structures) as a whole and in one step instead of a multistage sequential transfer of image parts (Pa [0002] and [0029]). Hernandez further teaches that the films could be obtained without cracks at maximum thickness up to 10 μm (Pa [0039]). One would appreciate that nanopatterned structure would inherently comprises protrusions and recessions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stiegman with the teachings of Hernandez and incorporate the Hernandez’s nanoimprinting such that the one would produce the optical structure comprising the nanopatterned structures with the use of Stiegman’s optical material by nanoimprinting for the purpose of forming the optical structure at low cost and with high productivity in one step.
Even if Hernandez is silent to the claimed range of a minimum thickness of the monolithic structure in a range of 10 μm to 1 cm, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 3, Hernandez as applied to claim 2 above teaches that a dimension of each protrusion and recession is less than 1 mm (“at maximum thickness up to 10 μm”, Pa [0039]).

With respect to claim 4, Stiegman as applied to claim 2 above further teaches that the cured polymeric material comprises a thiol-ene based polymer (Pa [0024]). 

With respect to claim 5, Stiegman as applied to claim 4 above further teaches that the cured polymeric material comprises a metal oxide (“Pa [0025]).

With respect to claim 6, Stiegman as applied to claim 5 above further teaches that the cured polymeric material comprises 0.5 wt % to 10 wt % of the metal oxide (Pa [0025]).

With respect to claim 7, Stiegman as applied to claim 6 above further teaches that the metal oxide comprises titanium dioxide or zirconium dioxide (“titania, … zirconia”, Pa [0023]).

With respect to claim 13, Stiegman as applied to claim 2 above further teaches that the photonic device is optically transparent (“transparent material”, Pa [0024]).

With respect to claim 14, Stiegman as applied to claim 2 above further teaches that the photonic device is a lens (Pa [0037] and [0273]).

With respect to claim 15, Stiegman as applied to claim 2 above further teaches that a transmittance of the monolithic structure is greater than 80% (“The desired optical transmission was accomplished by centrifuging (3-5 min at 1000 rpm) the reaction mixture until it becomes transparent (>90%).”, Pa [0260]). 
Hernandez as applied to claim 2 above further teaches that the composition for use in nanoimprint comprises a polymeric matrix that incorporates organic constituents, such as a thiol, an -ene monomer, a polymerization initiator, a stabilizer, and, optionally, a costabilizer, a solvent, and inorganic components such as metal oxides or their mixtures (Pa [0029]) and the composition had a refractive index in the range of 1.6 to 1.95 and a transmission higher than 80 to 99% per 1-micron thickness (Pa [0038]). Since Hernandez’s composition is similar to Stiegman’s composition, one would expect that the transmittance of the monolithic structure from Stiegman’s composition would be greater than 90% per 1-micron thickness or at least overlap the claimed transmittance and thickness.  In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 17, Stiegman as applied to claim 2 above further teaches that the oxo-metal cluster comprises a metal oxo(meth)acrylate (MOC) cluster (“Oxozirconium methacrylate clusters”, Pa [0265]).
With respect to claim 18, Stiegman as applied to claim 17 above further teaches that the cured polymeric material comprises the MOC cluster in a repeating unit of MOC clusters (“Where a Zr oxide cluster is reacted with m-dimercaptobenzene and a first multifunctional monomer such as an “M” moiety ligands that comprise 2, 3 or 4 vinyl groups, e.g., a dimethyl divinyl silane or dimethyl divinyl germane, polymer product includes repeating units …“, Pa [0272]).

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stiegman (US 2016/0289395) in view of Hernandez et al. (US 2016/0109799-of record) as applied to claim 2 above, and further in view of Tervo et al. (US 2017/0315346-of record).

With respect to claim 12, the combination as applied to claim 2 above does not specifically teaches that the field of view of the photonic device (4:3 aspect ratio) is up to 50°.
In the same field of endeavor, an optical device, Tervo teaches a device for use in an augmented-reality display includes a substrate of optical material having a first surface and an opposing second surface, a first diffractive optical element having a first plurality of grating lines disposed on the first surface and a second plurality of grating lines disposed on the second surface of the substrate and defining a second region of the first diffractive optical element (Pa [0008]) and if high-refractive index materials (such as 1.9) are used, 90+ diagonal FOV is easily obtained with standard aspect ratios like 4:3 or 16:9 (Pa [0030]).
One would have found it obvious to form the Tervo’s optical device using Stiegman’s material for the purpose of forming the optical device for use in an augmented-reality display having 90+ diagonal FOV with standard aspect ratio 4:3.

With respect to claim 16, the combination as applied to claim 2 above does not specifically teaches that the patterned surface is a first patterned surface, and the monolithic structure further comprises a second patterned surface opposite the first patterned surface.
In the same field of endeavor, an optical device, Tervo teaches that the device for use in an augmented-reality display includes a substrate of optical material having a first surface and an opposing second surface, a first diffractive optical element having a first plurality of grating lines disposed on the first surface and a second plurality of grating lines disposed on the second surface of the substrate and defining a second region of the first diffractive optical element (Pa [0008]).
One would have found it obvious to form a first diffractive optical element having a first plurality of grating lines on the first surface of the monolithic structure and a second plurality of grating lines on the second surface of the monolithic structure for the purpose of forming the optical device for use in an augmented-reality display.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stiegman (US 2016/0289395) in view of Hernandez et al. (US 2016/0109799-of record) as applied to claim 3 above, and further in view of Saeki et al. (US 2014/0117397).

With respect to claims 19 and 20, Hernandez as applied in the combination regarding claim 3 above does not specifically teaches that a dimension of each protrusion and recession is less than 1 µm or is less than 10 nm.
In the same field of endeavor, an optical article having an irregularly uneven surface structure, Saeki teaches that the 10-point average height Rz of a surface on the side having the uneven structure of the uneven resin layer is preferably 5 to 5,000 nm from the viewpoint of sufficiently increasing the light extraction efficiency of the surface light emitter described below (Pa [0178]).
One would have found it obvious to form the uneven structure having the 10-point average height being 5 to 5000 nm for the purpose of increasing the light extraction efficiency of the surface light emitter. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742